DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-12, and 21-23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivan et al. (US 2009/0091591).
In respect to claims 1, 19, 22, and 23, Sivan et al. disclose a method of printing structured as a color-shift surface comprising: printing a relief structure on an object 210 having strip-shaped ridges 221/222/223 at a distance from one another, each having a first and second flank side (Fig. 2a-2b) and conformational printing of a pattern having a first ink strips 240-245, which may comprise parallel lines (0025); the first ink strips 240-245 determine a color, brightness and/or another visual effect from a slanted view (0011).  The ink is isotropic (single color) different than the color of the strip-shaped ridges (0010); both the strip-shaped ridges 221/222/223 and the first ink strips 240-245 may be printed via a digital ink jet printer (0012-0014).
In respect to claims 4-5 and 9-12, Sivan et al. disclose that the first ink strips may contain at least 6 ink strips 240-245, and thus “second ink strips”, the strips may be of different colors, and formed on each flank “mirror images” which do not cover each other e.g. 241 and 243 (0026), wherein surfaces between the regions are not covered by ink strips (Fig. 2b).
In respect to claim 21, Sivan et al. disclose the claimed invention for the reasons stated above, including different ink strips forming different patterns by viewing angle (positions on the ridges) (0031).  .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. (US 2009/0091591) in view of Inoue et al. (JP 2003/011484).
Sivan et al. substantially disclose the claimed invention for the reasons stated above, including multiple ridges with different colors, but do not disclose these ridges intersecting at an angle, however, Inoue et al. teach a similar invention (Fig. 4), wherein multiple ridges may be provided at angles to one another (Fig. 6).   It would have been obvious to one of ordinary skill in the art at the time the invention .

Claims 8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borgsmuller et al. (US 2018/0022143) in view of Sivan et al. (US 2009/0091591).
Borgsmuller et al. disclose a method of printing an impart structured as a color-shift surface, comprising: printing a relief structure (relief embossing) having a plurality of strip-shaped ridges 110-114 onto a surface of object wherein the strip-shaped ridges are raised and at a distance from one another, each having a first side flank and second side flank (Fig. 7a); and conformal printing of a pattern of a plurality of first ink strips e.g. 31 (isotropic color), wherein the first ink strip is stronger from particular viewing directions (0107-0108-0111); the printing is carried out by a digital printing technique, such as via a laser (0050).  Borgsmuller et al. disclose a relief structure, but not the method of formation.  However, Muller et al. teach a very similar angle dependent embossed effect (Fig. 2), wherein the embossing is created with a intaglio printing, a non-digital printing (Col. 6, 11-21).  It would have been obvious to provide the embossed relief structure in Borgsmuller et al. via an intaglio printing operation in view of Mancuso to provide a blind emboss (non-inked) relief in the security region while further providing inked printing to other regions simultaneously (Col. 6, 11-21).  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, utilizing a well-known intaglio printing technique to create the reliefs.  Borgsmuller et al. disclose that the colors are chosen, and the strip-shaped ridges small enough, to impart a homogenous color effect to the human eye (0032).
Borgsmuller et al. disclose the limitations as reasons stated above (Figs. 7a-7h), however this embodiment does not explicitly teach the printed material “printed in individually modified from, so as to allow tracking, back-tracking, and authentication…” however individual indicia is taught in another 
Borgsmuller et al. further disclose that a “first selection of ridges” has both a first ink strip on the first flank and a second strip on the second flank (e.g. the left second of the top ridge is occupied by both the “F” and the “N”) and a “second selection of ridges” has neither ink strip on both sides (e.g. the 4th ridge down between the middle and left side, wherein neither the F nor N is present on both sides of the ridge) (Fig. 7f-7h).  Borgsmuller et al. also disclose a different set of prints which clearly demonstrate that the top and bottom (first and second flank) of at least one ridge may have regions which no ink on both sides as well as ink on both sides (Fig. 7e).  
Borgsmuller et al. do not disclose that the plurality of strip-shaped ridges are formed via a digital printing step, however, Sivan et al. teaches providing a similar invention with similar strip-shaped ridges via digital ink jet printing (see rejection above).  It would have been obvious to provide the strip-shaped ridges taught in Borgsmuller et al. via digital ink jet printing in view of Sivan et al. to control printing via digital device (computer) (0013).  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting a well known type of security printing (ink jet) over another type of security printing.  

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637